Citation Nr: 1452486	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  07-19 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1954, from June 1957 to July 1961, and from October 1961 to October 1968.  The Veteran died in September 2005 and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).


REMAND

In August 2009 and May 2011, the Board remanded this matter for additional development, to include instructing the RO to obtain a VA medical opinion to determine the etiology of the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.310, 3.312 (2014).  The Board has repeatedly ordered that a VA examiner must provide opinions as to whether any of the Veteran's service-connected disabilities either caused or substantially contributed to the cause of the Veteran's death; whether the Veteran's colon cancer was related to inservice herbicide exposure; whether the Veteran had lung cancer and/or a heart disorder, which contributed to his death; and whether any diagnosed lung cancer and/or heart disorder was directly related to the Veteran's military service.

In a May 2014 VA medical opinion, the VA examiner, a VA nurse practitioner, noted review of the record and opined that "the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  In the cited rationale, the examiner indicated that there was no clinical correlation between the Veteran's extensive colon and rectal cancers and his service-connected disabilities.  The examiner then simply included a brief recitation of the clinical history of the Veteran's colon and rectal cancer treatment. 

While the May 2014 VA examiner opined that there was no clinical correlation between the Veteran's extensive colon and rectal cancers and his service-connected disabilities, a brief recitation of medical evidence was provided instead of a well-reasoned rationale.  The Board found that the examiner also clearly did not provide each of the requested medical opinions discussed above.  Thus, the conclusions reached by the VA examiner did not constitute a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  In July 2014, the Board again remanded this matter, seeking a VA medical opinion from a VA physician that included a well-reasoned rationale to each of the ordered medical opinions discussed above.  The Board determined that the May 2014 VA medical opinion was inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  

Instead of obtaining the requested medical opinion from a VA physician, the RO sent the record back to the VA nurse practitioner who drafted the May 2014 VA medical opinion.  In an August 2014 VA medical opinion, the VA nurse practitioner reiterated the prior inadequate findings and failed to provide a well-reasoned rationale when responding each of the requested medical opinions discussed above.  For instance, when requested to provide an opinion as to whether the Veteran's colon cancer was causally related to events during his military service or any incident therein, to include herbicide exposure, the VA examiner simply responded with a two word retort, "not presumptive".

As such, the Board finds that the RO has not complied with the directives of the prior July 2014 remand and, thus, yet another remand is required for curative action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  The Board again instructs the RO to obtain the requested VA medical opinion.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain a VA medical opinion to clarify the etiology of the cause of the Veteran's death from a VA physician, preferably with a specialty in oncology.  The record must not be sent back to the VA nurse practitioner that provided the May 2014 and August 2014 VA medical opinions deemed inadequate by the Board.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the medical opinion that these records have been reviewed.  The examiner must:

(1)  Provide an opinion as to whether any of the Veteran's service-connected disabilities either caused or substantially contributed to the cause of the Veteran's death. 

(2)  Provide an opinion as to whether the Veteran's colon cancer was causally related to events during his military service or any incident therein, to include herbicide exposure.   

(3)  Provide an opinion as to whether the Veteran had lung cancer or a heart disorder which contributed to his death, and if so, whether any identified heart disorder or lung cancer was causally related to events during his military service or any incident therein, to include herbicide exposure. 

A complete rationale for all opinions must be provided. A mere recitation of the evidence or recitation of the rationale/evidence stated in prior examination reports does not constitute an adequate opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  After the development requested has been completed, the RO must review the medical opinion to ensure that it is in complete compliance with the directives of this Remand.  If the medical opinion is deficient in any manner, the RO must implement corrective procedures at once.  

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the appellant's claim of entitlement to service connection for the cause of the Veteran's death, taking into consideration all relevant evidence associated with the record since October 2014.  If the benefit remains denied, a supplemental statement of the case must be provided to the appellant.  After she has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

4.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

